258 S.W.3d 834 (2008)
STATE of Missouri, Respondent,
v.
Reginald CLEMONS, Appellant.
No. ED 89921.
Missouri Court of Appeals, Eastern District, Division Four.
May 13, 2008.
Application for Transfer Denied August 26, 2008.
Melinda Kay Pendergraph, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J, and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Reginald Clemons, appeals from the judgment entered after a jury found him guilty of committing violence against a Department of Correction's employee. On appeal, defendant argues that the trial court erred in denying his motions to dismiss because his rights to a speedy trial were violated.
No jurisprudential purpose would be served by a written opinion. The judgment is affirmed. Rule 30.25(b).